The petition of the named defendant for certification for appeal from the Appellate Court, 64 Conn. App. 218 (AC 20197), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the plaintiff was a ‘lost volume seller?’
*946The Supreme Court docket number is SC 16640.
Robert A. Lacobelle, in support of the petition.
William F. Gallagher, in opposition.
Decided December 4, 2001
“2. Did the Appellate Court properly conclude that the plaintiff was not required to mitigate damages, and that he was entitled to more than nominal damages?”
KATZ, J., did not participate in the consideration or decision of this petition.